 In the Matter Of POLSON LOGGING COMPANY AND OZETTE RAILWAYCOMPANYandBROTHERHOOD OF RAILROAD, TRAINMENIn the MatterOf POLAON LOGGING COMPANY AND OZETTE RAILWAYCOMPANYandBROTHERHOOD OF LOCOMOTIVE ' FIREMEN ANDENGINEMENCases Nos.R-2217and R4218.-Decided April24i 1941Jurisdiction:lumber industry.Practice and Procedure:petitions dismissed where no appropriate units withinthe scope of the petitions.Mr. L. B. Donley,of Aberdeen, Wash., andMr. R. W. Maxwell,of Seattle,Wash., for the Company.Mr. C. W. Stevens,of Portland, Oreg., andMr. S. C. Phillips,ofOakland, Calif., for theTrainmenand theFiremen.Mr. James J. Molthan,ofSeattle,Wash., for the I. W. A.Mr. Louis Cokin,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn July 8, 1940, Brotherhood of Railroad Trainmen, herein calledthe Trainmen, and Brotherhood of Locomotive Firemen and Engine-men, herein called the Firemen, filed with the Regional Director forthe Nineteenth Region (Seattle, Washington) separate petitions al-leging that questions affecting commerce had arisen concerning therepresentation of employees of Polson Logging Company and OzetteRailway Company, Hoquiam, Washington, herein collectively calledthe Company,' and requesting investigations and certifications ofrepresentatives-pursuant to Section 9 (c) of'the National Labor Re-lationsAct, 49 Stat. 449, herein called the Act.On November 20,1940, the National.Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, See-' Ozette Railway Company is a wholly owned subsidiary of Poison Logging Company.Ozette Railway Company is in process of liquidation.31 N. L.R. B., No. 52.328 POLSON LOGGING COMPANY329tion 3, of the National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered investigations in each of thecases2and authorized the Regional Director to conduct them andto provide for an appropriate hearing upon due notice, and, actingpursuant,to Article III, Section 10 (c) (2), of said Rules and Regu-lations, ordered that the two cases be consolidated.On November 29, 1940, the Regional Director issued a notice ofhearing on the consolidated cases, copies of which were duly servedupon the Company, the Firemen, the Trainmen, and InternationalWoodworkers of America, Local No. 3-2, herein called the I. W. A.,a labor organization claiming to represent employees directly affectedby the investigation.Pursuant' to notice, a hearing was held onDecember 16 and 17, 1941, at Hoquiam, Washington, before PatrickH. Walker, the Trial Examiner duly designated by the Board.TheCompany, the Firemen, the Trainmen, and the I. W. A. were repre-sented and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing, the I. W. A. filed a motion to dismiss the peti-tions herein on the ground that the Trainmen and the Firemen had'failed to show that the units urged by them are appropriate.TheTrialExaminer reserved ruling thereon.The motion is herebygranted for the reasons stated in Section III below.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.On January 18, 1941, the Firemen and the Trainmen filed a jointbrief and on January 21, 1941, the Company filed a brief, both ofwhich have been considered by the Board.Pursuant to notice duly served upon all the parties, a hearing forthe purpose of oral argument was held before the Board on January28, 1941, in Washington, D. C.The Company, the Firemen, and theTrainmenwererepresented by counsel and participated in theargument..Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYPolson Logging Company and Ozette Railway Company are Wash-ngton- corporationswith their principal' places of , business at2 Case No. R-2217,initiated by the petition filed by the Trainmen,and Case No. R-2218,initiated by the petition filed by the Firemen. 330DECISIONSOF NATIONALLABOR RELATIONS BOARDHoquiam, Washington.They are engaged in thebusinessof loggingand in addition, the Poison Logging Company operatesa sawmill.During 1939 the Company produced approximately 98,000,000 feetof lumber, about 64,000,000 feet of which were used in its own milland the balance sold to sawmills within the State of Washington.Of-the lumber produced by the Company's sawmill, approximately90 percent is sold and moved in interstate commerce.II.THE ORGANIZATIONSINVOLVEDBrotherhood of Locomotive Firemen and Enginemen is a labororganization admitting to membership all engineers and firemen ofthe Company. -I'Brotherhood of Railroad Trainmen is a labor organization admit-±ing to membership all trainmen employed by the Company.InternationalWoodworkers of America, Local No. 3-2, is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership employees of the Company.III.THE APPROPRIATE UNITThe Trainmen alleges that all trainmen employed by the Company,about 16 in number, constitute an appropriate bargaining unit.TheFiremen alleges that all engineers and firemen of the Company,totaling about 17 employees, constitutes an appropriate bargainingunit.The I. W. A. and the Company assert that all the employeesof the Company, including trainmen, firemen, and engineers, con-stitute an appropriate unit and urge the dismissal of the petitionsherein.The Company is engaged in logging and sawmill operations atHoquiam,Washington. In connection with and as a part of itslogging operations, the Company operates a railroad system for thetransportation of the logs from the woods to tidewater.The trainsrun over approximately 45 miles of railroad.The Company employsapproximately 500 employees in its logging operations, approxi-mately 33 of whom are engaged in the operation of the Company'srailroad system.Many of the present railroad employees of theCompany are employees who had been engaged in other work for theCompany.The record discloses that it has been the continued prac-tice of the Company to transfer employees from its railroad systemft o other logging operations and vice versa. In the course of theirduties, the employees in the units urged by the Trainmen and by, theFiremen to be appropriate assist in the loading and unloading oflogs.The work of the railroad employees is essential to the con-tinuance of the other logging operations of the Company, the entire POLSON LOGGING COMPANY331enterprise being highly integrated.The entire logging operationof the Company, including the railroad, is conducted under a singlecentralizedmanagement.The same general wage scales, hours ofwork, conditions of employment, and a company-wide seniority pol-icy are-applicable 'to all.employees.3The history of organization and collective bargaining in the Com-pany's logging operation, so far as the record discloses, dates from1935.In that year a labor organization affiliated with the AmericanFederation of Labor was formed. It admitted' to membership em-ployees throughout the Company's woods operation, including therailroad employees.In 1935 the Company concluded a, collectivebargaining agreement with this organization, recognizing it as thecollective bargaining agency for its members in the Company's em-ploy and fixing wages, hours, and working conditions.Pursuant tothis agreement, committees met and dealt with the Company.Thetrainmen, engineers, and firemen served on such committees.A rep-resentative of the Company testified that under this 1935 agreementthe Company recognized and treated this labor organization as theexclusive collective bargaining agent for its woods employees, includingthe railroad employees. In 1937 employees in this labor organizationchanged their affiliation to the Congress of Industrial Organizations,and the I. W. A. succeeded as the collective bargaining representa-tive under the agreement.Thereafter, the Company dealt with the1.W. A. as the sole bargaining agent for its woods employees.Thetrainmen, engineers, and firemen participated in the change ofaffiliation and served. on I. W. A. committees in the matter of nego-tiationsand settlement of grievances thereafter.The evidenceshows that a majority of the employees in the units urged by theTrainmen- and, by the Firemen--to, be- appropriate were,- in 1939,members of the I. W. A.In the early part of 1940 the Trainmen and the Firemen, after anorganizational campaign, attempted to bargain with the Companyon behalf of the employees in the units which they now claim to beappropriate for purposes of collective bargaining.The Company,refused, their requests, to bargain stating that it was recognizing theI.W. A. as the exclusive bargaining agent for all its logging em-ployees, including the employees whom the Trainmen and the Fire-men sought to represent.-while all the employees in the logging operation work a basic 40-hour week, the non-railroad employees customarily work 8 hours a day,5 days a week, whereas the railroademployees often put in their 40 hours during the 3 or 4 daysUnder the various collectivebargaining agreements which have governed the.conditions of employment of the employeesof the logging operation since 1935, the non-railroad employees receive a rate of time andone-half for all time worked in excess of 8 hours a day whereas the railroad employees onlyreceive this overtime rate for work in excess of 40 hours per week. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record indicates, and our experience persuades us, that bar-gaining in the logging industry has generally had an industrialcharacter; 4 in the vast majority of representationcases arising in,the industry which have come before us, locals both of the Lumber andSawmillWorkers',- United Brotherhood of Carpenters and Joinersand the International Woodworkers of America, have been in agree-ment' upon the appropriateness of an industrial unit.,In view, therefore, of the history of collective bargaining at theCompany's logging operation and in the industry, and of the natureand organization of the work performed at the Company's loggingoperation, we find that the units sought to be established by theTrainmen and by the Firemen in the present cases are inappropriatefor the purposes of collective bargaining.5IV.THE QUESTION CONCERNING REPRESENTATIONSince, as pointed out in Section III above, the bargaining-unitssought to be established by the parties are inappropriate for the pur-poses of collective bargaining with the Company, we find that noquestion has been raised concerning the representation of employeesm an appropriate bargaining unit.Upon' the basis of the above findings of fact and upon the entire,record in the case, the Board makes the following :CONCLUSION OF LAWNo question concerning the representation of employees of PolsonLoggingCompany and Ozette Railway Company,Hogiliam,Wash-ington, in a unit which is appropriate for the purposes of collectivebargaining has arisen,within' the meaning of Section 9 (c) of theNational Labor Relations. Act.ORDERUpon the basis of the above findings of fact and conclusion oflaw, the National Labor Relations Board hereby orders that the peti-tions for investigation and certification of representatives filed bythe Brotherhood of Railroad Trainmen and by the Brotherhood- ofLocomotive Firemen and Enginemen be, and they hereby are,dismissed.* SeeMatter of Weyerhaeuser Timber Company,Longview BranchandInternationalWoodworkers of America, Local No.36,affiliated with the Congress of Industrial Organiza-tions, et al,29 N. L. R. B. 571;Matter ofLonq-Bell Lumber CompanyandInterna-tionalBrotherhood of Electrical Workers, Local Union \#B77, affiliated with the American,Federation of Labor, atat., 29 N. L R B 5866 Cf.Matter of Weyerhaeuser Timber CompanyandInternational Association of Machin-ists,Lodge No. 1473, affiliated with the American Federation of Labor, et at,30 N. L. R. B.872V POLSON LOGGING COMPANY333MR.WILLIAMM.LEISERSON,dissenting :-In accordance with the decisions of the Board in theSloss She f -fieldSteel d iron Companycase ° and other cases,7 I would orderelections. among the, engineers and firemen and among the trainmento permit these 'employees to determine for themselves whether theydesire separate bargaining units."-EMatter ofSlossSheffield Steel & Iron CompanyandBrotherhood of Railroad Trainmen,Matterof SlossSheffield SteelitIron CompanyandBrotherhood of Locomotive Firemenand Engineers,14 N. L R B 186.7Matter of S. Karpen it Bros.andUnited Furniture Workers of America, Local 576,C. 10., 14 N. L. R.B. 465;Matter of Western Pipe and Steel Company of CaliforniaandSteelWorkers Organizing Committee,14 N. L.It.B 473;Matter of L. B. Lockwood Com-panyandInternational Brotherhood of Firemen and Oilers Local Union#52,16 N LR B. 65 See alsoMatter of Weyerhaeuser Timber CompanyandInternationalWood-u orkers of America, Local 107, Boommen and Rafters,16 N L It. B. 902 ;Matter of Chi-cago Malleable Castings CompanyandInternational Union of Operating Engineers, LocalNo. 399and International Brotherhood of Firemen and Oilers,Local No.7, 16 N. L. R B 158CfLong-Bell Lumber Company,Ryderwood Branch and Brotherhood of LocomotiveFiremen&Engineers,31 N. L.It. B, No. 51(R-2231, R-2232).